Citation Nr: 0829382	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  97-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability, other than post traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disability.

4.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a gastrointestinal 
disability.  

7.  Entitlement to service connection for PTSD.  

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board in July 1999.  
(Vol. 4).  At that time, the issues on appeal were phrased as 
(1) Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder, 
(2) Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disability, and (3) Whether new and material evidence has 
been presented to reopen a claim for service connection for a 
psychiatric disability, to include whether to reopen a 
previously denied claim for service connection for PTSD.  In 
its decision, the Board determined that the claim of service 
connection for PTSD had not been the subject of a final 
decision and was in appellate status.  The Board remanded the 
PTSD and new and material claims for further development.  

In reviewing the May 2004 supplemental statement of the case 
(SSOC), the RO reopened the claims for service connection for 
skin, gastrointestinal, and psychiatric disorders, and 
considered the claims on the merits.  (Vol. 7).  However, the 
Board must make its own initial determination as to whether 
new and material evidence has been presented to reopen the 
veteran's claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Therefore, the issues are properly framed 
as listed on the title page above.

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in April 1977 denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, other than PTSD.  

2.  Evidence submitted since that April 1977 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability, other than PTSD.

3.  An unappealed rating decision in March 1992 determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a skin disorder.  

4.  Evidence submitted since that March 1992 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disorder.

5.  An unappealed rating decision in March 1992 determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a gastrointestinal 
disorder.  

6.  Evidence submitted since that March 1992 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
gastrointestinal disorder.

CONCLUSIONS OF LAW

1.  The additional evidence received since the April 1977 
rating decision is new and material and the veteran's claim 
of entitlement to service connection for a psychiatric 
disability, other than PTSD, is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior 
to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  The additional evidence received since the March 1992 
rating decision is new and material and the veteran's claim 
of entitlement to service connection for a skin disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001); 38 C.F.R. §§ 
3.104(a), 20.1103 (2007).

3.  The additional evidence received since the March 1992 
rating decision is new and material and the veteran's claim 
of entitlement to service connection for a gastrointestinal 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability other than PTSD, to reopen a claim for service 
connection for a skin disorder, and to reopen a claim for 
service connection for a gastrointestinal disability.

Relevant laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran's claim to reopen 
was received prior to August 2001, her claims will be 
adjudicated by applying the law previously in effect, 38 
C.F.R. § 3.156(a) (2001), which will be set forth in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In an April 1973 rating decision, the RO denied entitlement 
to service connection for a skin disability (characterized as 
"acne scars on face and cyst left cheek") and a chronic 
stomach disorder.  (Vol. 1).  The veteran did not appeal that 
decision.  

In April 1977, in response to the veteran's claim for service 
connection for a psychiatric disability, the RO sent the 
veteran a letter notifying her that her claim had been 
denied.  (Vol. 1).  The basis for the denial was that there 
was no medical evidence showing any current residuals of the 
nervous condition she was treated for in service.  The 
veteran was advised of her appellate rights, but did not file 
an appeal.  

In a March 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for skin and stomach 
disabilities.  (Vol. 1).  The bases for the decision was that 
the evidence failed to show that the veteran's pre-existing 
skin condition had been aggravated in service and that she 
had a current stomach condition.  The veteran did not perfect 
an appeal of this decision.  



Analysis

As explained above, the present inquiry is whether any of the 
additionally received evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  Evidence added to 
the record since the unappealed April 1977 and March 1992 
rating decisions includes an undated statement received in 
June 1993 from a VA physician (Dr. C.B.) which noted that the 
veteran was seen in the gastrointestinal clinic in April 1993 
and carried diagnoses of anxiety disorder with depression and 
dumping syndrome.  (Vol. 1).  The Board finds that this 
statement constitutes new and material evidence since it 
shows that the veteran has current psychiatric and stomach 
conditions - the stated reasons for the previous denials.  

In addition, the Board notes that since the previous denials 
the veteran has alleged that during her service at Fort 
McClellan, Alabama she was exposed to toxins, including 
polychlorinated biphenyls (PCBs), on and off base.  (Vol. 7).  
She has submitted scientific studies which discuss possible 
links between exposure to chemicals, including PCBs, and the 
development of skin and gastrointestinal disabilities.  (Vol. 
7).  The Board finds that the scientific studies are also new 
and material since they provide a possible etiological link 
between the veteran's service and her current conditions.  

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening the claims, 
it ultimately may not be sufficient to permit granting the 
claims.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and these claims will not be 
readjudicated until completion of the additional development 
on remand.

As the Board is reopening the claims for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning the attempt to reopen these claims.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, other than PTSD, is reopened; to that extent 
only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is 
reopened; to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disability is reopened; to that extent only, the appeal is 
granted.


REMAND

Entitlement to service connection for a psychiatric 
disability other than PTSD.  

Entitlement to service connection for a skin disorder.  

Entitlement to service connection for a gastrointestinal 
disability.  

Entitlement to service connection for PTSD.  

Reasons for remand

The Veterans Claims Assistance Act (VCAA)

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The VCAA requires 
VA to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim 
and to explain which portion of the supporting evidence is to 
be provided by each party - the veteran versus VA.  See 38 
U.S.C.A. § 5103 (West Supp. 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the VCAA standard].

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

On preliminary review of the record on appeal, the Board 
finds the veteran has not received notice that complies with 
the VCAA and Quartuccio.  In this regard, the Board notes 
that no VCAA notice has been provided concerning the specific 
issues of entitlement to service connection for psychiatric 
disability other than PTSD, a skin disorder, a 
gastrointestinal disability and PTSD.  

VA medical records 

The veteran testified at a May 2008 hearing that she was 
receiving continuing VA medical treatment for her claimed 
disabilities.  A review of the record reveals that the most 
recent VA outpatient records in the veteran's claims files 
are dated in November 1999.  The veteran's VA treatment 
records from that date should be requested and considered.

VA examination 

Upon the veteran's entrance into active service, she was 
given a comprehensive medical examination in June 1970.  She 
denied any medical history of nightmares, depression, 
excessive worry, or nervous trouble.  The physician's summary 
and elaboration section, however, was significant for acne 
and vitiligo, not considered disabling (NCD).  On 
examination, the veteran's psychiatric and skin evaluations 
were normal; clinical findings for her abdomen and viscera 
were also normal.  

In January 1971, the veteran complained of stomach cramps and 
severe hyperventilation.  It was reported that she had been 
overly tense and under pressure for the last several weeks 
due to "final exams" and a "security check."  Her symptoms 
included attacks of nausea and labored breathing.  On 
examination, she appeared anxious and worried.  The 
impression was anxiety.  In February 1971, the veteran 
complained of an inability to move.  She reported that 
earlier she had ingested medication.  On examination, she had 
limited movement under command, but was very stiff.  It was 
reported that she had experienced a poor reaction to her 
medication.  After one to two hours the veteran was noted to 
have relaxed.  She admitted that she had previously 
experienced several episodes of vomiting.  The veteran 
claimed that she had been emotionally upset and that past 
episodes of stress had led to similar symptoms.  In May 1971, 
it was noted that the veteran had stayed in bed for the last 
four days.  She also claimed that she had not eaten anything 
during this period.  She had no specific complaints, but did 
admit to an increased use of alcohol.  On examination, she 
appeared to be very anxious and hyperventilating.  The 
impression was anxiety reaction and hyperventilation.  The 
veteran was discharged from active duty in August 1971.  
There is no separation examination of record.

VA medical records show that in November 1972, the veteran 
was admitted for excision of a sebaceous cyst on the left 
cheek and dermabrasion of the face.  (Vol. 1).  She stated 
that the cyst had been present on the left cheek since July 
1972.  She also gave a history of treatment in the past for 
acne.  She complained of vomiting frequently due to smells 
which she found nauseating or drinking coffee or when she 
became nervous.  Examination revealed bilateral acne scars on 
both cheeks and a sebaceous cyst on the left cheek.  The 
abdomen was soft and non-tender without organomegaly.  After 
the facial procedures were done she had several episodes of 
nausea and vomiting. 

VA examination in December 1991 noted a history of a vagotomy 
and pyeloroplasty in 1991 for an obstructing duodenal ulcer.  
(Vol. 1).  The diagnoses were acne, status post vagotomy and 
pyeloroplasty for obstructing duodenal ulcer, and dumping 
syndrome secondary to status post vagotomy and pyeloroplasty.  
Subsequent medical evidence reflects a diagnosis of anxiety 
disorder with depression.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board believes 
that in order to decide the service connection claims medical 
nexus opinions must be provided.

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran's service records, including her DD 214, do not 
show that she engaged in combat.  Thus, her bare assertions 
of service stressors are not sufficient to establish that 
they occurred; rather, her stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In late June 1995, the veteran claimed that she had come upon 
the body of a fellow servicemember in her barracks.  She 
reported that this servicemember had been determined to have 
committed suicide, but the veteran felt it had been a murder.  
Attached to the letter was a purported response from the NPRC 
that noted the name of a female servicemember (Private 
R.A.A.) who committed suicide in July 1972.  (Vol. 11).  The 
Board finds that steps should be taken to determine whether 
the veteran and the female servicemember were in the same 
unit.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
specifically concerning her claims for 
service connection for psychiatric 
disability other than PTSD, a skin 
disorder, a gastrointestinal disability 
and PTSD.

2.  Request copies of the veteran's VA 
treatment records dated from November 
1999 to present.

3.  Request that the service department 
identify the units to which Private 
R.A.A. (the servicemember who committed 
suicide in July 1972) was assigned 
during her active service, particularly 
in 1972.  

4.  Schedule the veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any acquired 
psychiatric disability found.  Her 
claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the designated examiner 
prior to the examination.  The examiner 
should express an opinion as to whether 
any currently diagnosed psychiatric 
disorder is at least as likely as not 
(i.e., 50 percent or more probability) 
related to the veteran's military 
service, including the anxiety and 
anxiety reaction diagnosed therein.  
The rationale for any opinion expressed 
should be provided.  

If, and only if, it is determined that 
the veteran's stressor (i.e., it is 
shown that she and Private R.A.A. were 
in the same unit) is verified, the VA 
examiner should specify whether the 
veteran has PTSD due to such stressor.  
The rationale for any opinion expressed 
should be provided.  

5.  Schedule the veteran for a VA 
dermatological examination to determine 
the current nature, severity and 
etiology of any current skin 
disabilities.  Her claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
designated examiner prior to the 
examination.  If the veteran currently 
has acne or vitiligo, and/or residuals 
of such, the examiner should express an 
opinion as to whether the veteran's 
preexisting acne or vitiligo conditions 
were aggravated beyond normal 
progression during or due to the 
veteran's military service.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 
(1991) (holding that an injury will be 
considered aggravated in service when 
there is a worsening of the underlying 
condition and not just a temporary 
worsening of the symptoms).  The 
rationale for any opinion expressed 
should be provided.

6.  Schedule the veteran for a VA 
gastrointestinal examination to 
determine the nature and etiology of 
any gastrointestinal disability found.  
Her claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the designated 
examiner prior to the examination.  The 
examiner should express an opinion as 
to whether any currently diagnosed 
gastrointestinal disability is at least 
as likely as not (i.e., 50 percent or 
more probability) related to the 
veteran's military service, including 
the complaints of stomach cramps, 
nausea and episodes of vomiting during 
service.  The rationale for any opinion 
expressed should be provided.  

7.  Thereafter, readjudicate the issue 
of entitlement to service connection 
for a psychiatric disability other than 
PTSD, a skin disorder, a 
gastrointestinal disability and PTSD.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
and be given an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


